Citation Nr: 1044181	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to compensation under 38 U.S.C. § 1151 for loss of 
vision, left lateral gaze palsy.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1966 until April 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which the above-referenced claim.  

In his February 2007 VA Form 9, the Veteran requested a Board 
hearing at the RO.  In March 2007, the RO received notice that 
the Veteran no longer wanted a hearing.  Therefore, the request 
for a Board hearing at the RO is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case with respect to 
the claim for compensation under § 1151 for loss of vision, left 
lateral gaze palsy.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c) (2010).

Here, the Veteran has claims that he currently suffers from left 
lateral gaze palsy disorder, which he asserts results in double 
vision, and is related to treatment he received at a VA facility 
in May 2004.  He asserts that while receiving treatment for chest 
pains, he was given medication that caused his left lateral gaze 
palsy.  According to the Veteran, the VA physicians did not 
properly consider his previous medical history or prior use of 
prescription medications, to include medication for impotence, in 
prescribing medications and providing treatment during his 
hospitalization.  As a result, he was given improper medication, 
the complications of which lead to his current vision disorder.  

The Board notes that a Veteran disabled as a result of VA medical 
treatment may receive compensation for a qualifying additional 
disability in the same manner as if such additional disability 
were service connected.  38 U.S.C.A. § 1151.   Effective for 
claims received on or after October 1, 1997, an additional 
disability is a qualifying disability if it was not the result of 
the Veteran's willful misconduct, the disability was caused by VA 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran under any law administered by the VA, and 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after care or 
treatment is rendered.  38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the Veteran's 
additional disability.  Merely showing that a Veteran received 
care or treatment and that the Veteran has an additional 
disability does not establish causation.  38 C.F.R. § 
3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease of injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a Veteran's additional disability, it must be 
shown that the hospital care or medical or surgical treatment 
caused the Veteran's additional disability; and (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
Veteran's informed consent.  Determinations of whether there was 
informed consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).  

Whether the proximate cause of a Veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Veteran's VA medical records reflect that he was admitted to 
a VA medical facility on May 4, 2004, following reports of chest 
pains.  Later on the day of admission, the Veteran was noted to 
have developed diplopia and left lateral gaze palsy.  In 
addition, he reported having headaches.  These treatment records 
reveal that the Veteran underwent a cardiac catheterization on 
May 7, 2004.  Although the Veteran underwent a computed 
tomography (CT) scan of his head during his hospitalization, the 
etiology of his left lateral gaze palsy was not determined prior 
to his discharge.  The Veteran was discharged on May 8, 2004, 
against medical advice.  

In support of his claim, the Veteran submitted statements as to 
his belief that he was prescribed medications during his May 2004 
hospitalization that negatively interacted with his previously 
prescribed medications.  In making this argument, he submitted 
what appears to be a photostatic copy of the label of a 
medication bottle, which shows that he was prescribed impotence 
medication in July 2000 by a private physician.  According to the 
Veteran, he most likely took this impotence medication within the 
days prior to his May 2004 hospitalization.  He asserted that the 
medications he was given during his hospitalization negatively 
reacted with the impotence medication, resulting in his vision 
disorder.  In addition, the Veteran submitted internet articles 
discussing a possible relationship between impotence medication 
and blindness.

While the claims file includes medical evidence showing that the 
Veteran was first diagnosed with left lateral gaze palsy during 
his May 2004 hospital admission, it is unclear from the current 
evidence of record whether this diagnosis was result of or caused 
the treatment he received at a VA medical facility.  In this 
regard, the Veteran has not been afforded a VA compensation 
examination to determine whether the medical or surgical 
treatment rendered in May 2004 resulted in any additional 
disabilities, to include left lateral gaze palsy.  Thus, on 
remand, the Veteran should be given a physical examination to so 
that an opinion can be rendered regarding whether his currently 
diagnosed left lateral gaze palsy is etiologically related to the 
medication and surgical treatment prescribed during his May 2004 
inpatient treatment at a VA medical facility.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
whether the Veteran is currently diagnosed 
left lateral gaze palsy, or other vision 
disorder resulting in double vision.  If so, 
the examiner shall determine whether such 
left lateral gaze palsy and/or double vision 
is the proximate result of the inpatient 
treatment he received in May 2004 at a VA 
medical facility.  All diagnostic testing and 
evaluation deemed necessary should be 
performed.  The examiner must review the 
claims file, including the May 2004 inpatient 
VA treatment records, for pertinent medical 
and other history. 

If the Veteran is currently diagnosed with 
left lateral gaze palsy or other double 
vision disorder, the examiner should then 
opine whether it is at least as likely as not 
(at least a 50 percent or probability) that 
the claimed left lateral gaze palsy disorder 
resulted from medication prescribed, or 
treatment rendered, by the VA during his May 
2004 hospitalization.  Specifically, the 
examiner shall discuss whether any left 
lateral gaze palsy and/or double vision 
disorder resulted from carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault; or 
an event not reasonably foreseeable.  

A complete rationale for any opinion 
expressed shall be provided.  If the examiner 
finds it impossible to provide the requested 
opinion without resorting to mere 
speculation, he or she should so indicate and 
should further explain why an opinion cannot 
be rendered.

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO/AMC shall readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, provide the Veteran 
and his representative with a Supplemental 
Statement of the Case and afford and adequate 
time to respond thereto before the record is 
returned to the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


